UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4500


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO R. WOODS, a/k/a Toby,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cr-00418-MGL-1)


Submitted: April 16, 2020                                         Decided: April 16, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville, South Carolina,
for Appellant. Benjamin Neale Garner, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio R. Woods pled guilty, pursuant to a written plea agreement, to possession

with intent to distribute and distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2018). The district court sentenced Woods to 151 months’ imprisonment. On

appeal, Woods argues that the district court erred in designating him a career offender and

in assigning a two-level enhancement to his offense level for maintaining a “stash house”

under U.S. Sentencing Guidelines Manual § 2D1.1(C)(2) (2018). The Government has

moved to dismiss the appeal as barred by Woods’ waiver of the right to appeal included in

his plea agreement.

       An appeal waiver “preclude[s] a defendant from appealing a specific issue if the

record establishes that the waiver is valid and the issue being appealed is within the scope

of the waiver.” United States v. Archie, 771 F.3d 217, 221 (4th Cir. 2014). A defendant

validly waives his appeal rights if he agreed to the waiver “knowingly and intelligently.”

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010). “To determine whether a

waiver is knowing and intelligent, we examine the totality of the circumstances, including

the experience and conduct of the accused, as well as the accused’s educational background

and familiarity with the terms of the plea agreement.” United States v. Thornsbury, 670
F.3d 532, 537 (4th Cir. 2012) (internal quotation marks omitted). “Generally, if a district

court questions a defendant regarding the waiver of appellate rights during the [Fed. R.

Crim. P.] 11 colloquy and the record indicates that the defendant understood the full

significance of the waiver, the waiver is valid.” Id.



                                             2
       Our review of the Rule 11 colloquy and the plea agreement confirms that Woods

knowingly and voluntarily waived the right to appeal his sentence and that his claims fall

squarely within the scope of the waiver. We therefore enforce the appellate waiver and

grant the Government’s motion to dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3